Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 6/13/22 in response to the Office Action of 3/11/22 are acknowledged and have been entered.
	Claims 1-19 are pending.
	Claims 7 and 16 have been amended by Applicant.
	Claims 1-19 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Rejections Withdrawn
The rejection under 35 U.S.C. 112, second paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-3, 8-11, 13, 18, and 19 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”).
Croce et al teaches a method of treating cancer by administering an anti-miR494 and the apoptosis-inducing chemotherapeutic TRAIL, wherein the anti-miR-494 functions by decreasing TRAIL resistance ([007], in particular). Croce et al further teaches said method wherein the cancer is lung cancer ([0017], in particular). Croce et al further teaches a pharmaceutical composition to perform said method comprising anti-miR-494, TRAIL, and a pharmaceutically acceptable carrier ([0078], in particular). Croce et al further teaches anti-miR-494 as an anti-miR-494 nucleic acid ([0019] and [0035]-[0036], in particular). 
Croce et al does not specifically teach the nucleic acid sequence of the anti-miR-494 nucleic acid.  However, these deficiencies are made up in the teachings of Wang1.
Wang1 teaches anti-miR-494 nucleic acid consisting of the following nucleobase sequence: GAGGUUUCCCGUGUAUGUUUCA (page 1309, in particular). Wang1 further teaches said anti-miR-494 nucleic acid construct blocks miR-494 in vivo (Figure 8, in particular). GAGGUUUCCCGUGUAUGUUUCA of Wang1 is less than 90 nucleobases. Because neither the specification nor the claims recite what would or would not be considered “about” recited levels of identity and because the sequence of Wang1 comprises sequences (such as: “GAGG”, “GUUUCCC”, and “GUAG”) 100% identical to recited sequences, the examiner takes the position that GAGGUUUCCCGUGUAUGUUUCA of Wang1 comprises a nucleic acid sequence that is at least “about” 95% identical to recited SEQ ID NOs. See lines 15-18 on page 6 of the instant specification, which discloses “percent identity” between stretches of nucleotide sequences within nucleic acid molecules.
One of ordinary skill in the art would have been motivated, with an expectation of success, to generate the compositions and perform a combined method comprising the method of Croce et al wherein the nucleic acid sequence of the anti-miR-494 nucleic acid is GAGGUUUCCCGUGUAUGUUUCA of Wang1 because Wang1 teaches GAGGUUUCCCGUGUAUGUUUCA is an anti-miR-494 nucleic acid construct that blocks miR-494 in vivo and the anti-miR-494 nucleic acid Croce et al is taught by Croce et al to inhibit miR-494 in vivo. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.   
In the Reply of 6/13/22, Applicant argues cited references do not teach miR-3132 – the nucleic acid having the nucleobase sequence set forth in instant SEQ ID NO:1 or instant SEQ ID NO:2.
The amendments to the claims and the arguments found in the Reply of 6/13/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach miR-3132 – the nucleic acid having the nucleobase sequence set forth in instant SEQ ID NO:1 or instant SEQ ID NO:2, Applicant is arguing limitations not required by the claims. Unlike instant claims 4 and 12, the rejected claims do not require miR-3132, instant SEQ ID NO:1, or instant SEQ ID NO:2.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, 13-16, 18, and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”) as applied to claims 1-3, 8-11, 13, 18, and 19 above, and further in view of Wang et al (Molecular Oncology, 2015, 9: 1815-1824; “Wang2”).
The teachings of Croce et al and Wang1 are discussed above.  
Croce et al and Wang1 do not specifically describe TRAIL as “rhTRAIL” or teach a composition comprising 5-fluorouracil.  However, these deficiencies are made up in the teachings of Wang2.
Wang2 teaches 5-fluorouracil, like anti-miR-494 nucleic acid of Wang1, sensitizes lung cancer cells to TRAIL-induced apoptosis (Abstract, in particular). Wang2 further teaches recombinant human TRAIL is referred to as rh-TRAIL (same as “rhTRAIL) (page 1816, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with lung cancer comprising performing the combined method of Croce et al and Wang1 wherein the TRAIL is rh-TRAIL of Wang2 and the administered composition further comprises 5-fluorouracil because the combined method of Croce et al and Wang1 provides therapeutic benefit by sensitizing lung cancer cells to TRAIL, both anti-miR-494 nucleic acid and 5-fluorouracil are taught to sensitize lung cancer cells to TRAIL, and rh-TRAIL of Wang2 is TRAIL. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 6/13/22, Applicant repeats arguments that have been addressed above.

Claim Rejections - 35 USC § 103
Claims 1-3, 8-11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”) as applied to claims 1-3, 8-11, 13, 18, and 19 above, and further in view of Takahashi et al (Science, 1989, 246(4929): 491-494).
The teachings of Croce et al and Wang1 are discussed above.  
Croce et al and Wang1 do not specifically teach lung cancer cells as having a p53 mutation.  However, these deficiencies are made up in the teachings of Takahashi et al.
Takahashi et al teaches p53 is frequently mutated in all types of lung cancer cells (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with lung cancer comprising performing the combined method of Croce et al and Wang1 wherein the subject with lung cancer has lung cancer cells comprising a p53 mutation because the combined method of Croce et al and Wang1 provides therapeutic benefit to subjects with lung cancer and Takahashi et al teaches p53 is frequently mutated in all types of lung cancer cells (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 6/13/22, Applicant repeats arguments that have been addressed above.

Allowable Subject Matter
Claims 4 and 12 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642